     Case 2:16-cv-02509-APG-EJY Document 34 Filed 05/12/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12                                        LAS VEGAS DIVISION

13

14    AMIR F. ABD-ELMALEK,                       No. 2:16-cv-02509-APG-EJY

15                      Plaintiff,
                                                 NOTICE OF VOLUNTARY REMAND
16    v.

17    ANDREW SAUL,
      Commissioner of Social Security,
18
                        Defendant.
19

20

21

22

23

24

25

26

27

28
     Case 2:16-cv-02509-APG-EJY Document 34 Filed 05/12/20 Page 2 of 3



 1          In response to Plaintiff’s Motion to Remand (ECF No. 29) and this Court’s Order (ECF
 2   No. 30), Defendant files his Notice of Voluntary Remand. Defendant agrees with Plaintiff that
 3   remand to the Commissioner of Social Security is proper pursuant to 42 U.S.C. § 405(g), sentence
 4   four. Upon remand, the Appeals Council will remand the case to an administrative law judge
 5   (ALJ) for a new decision. The Appeals Council will instruct that the ALJ shall reevaluate
 6   Plaintiff’s application under the sequential evaluation process, including evaluating Plaintiff’s
 7   symptom allegations, giving specific reasons for the weight the ALJ gives to those allegations,
 8   and evaluating opinion evidence including medical opinions and statements from Plaintiff’s wife.
 9          Further administrative proceedings are proper in this case because of significant conflicts
10   between the medical source opinions, raising serious doubt of disability. Specifically, Plaintiff’s
11   treating sources disagreed as to whether Plaintiff was disabled, with one treating physician, Zeid
12   Kayali, M.D., concluding that he was not disabled (AR 1219) and that he was able to lift and
13   carry up to 20 pounds (AR 652), consistent with an opinion from State agency physician William
14   McCollum, M.D. (AR 716-18). Two other treating physicians, Michael Charlton, M.D., and
15   Dennis Jensen, M.D., provided check-the-box forms indicating greater limitations (AR 1294-98,
16   1309-13). The responsibility for resolving this conflict rests with the ALJ, and requires remand
17   for further administrative proceedings. See Leon v. Berryhill, 880 F.3d 1041, 1047 (9th Cir.
18   2018) (suggesting that remand for payment is not proper where a record contains “inconsistencies
19   in the claimant’s primary physician’s medical opinions”); Dominguez v. Colvin, 808 F.3d 403,
20   408-09 (9th Cir. 2016) (remanding for further proceedings because of conflicts between medical
21   source opinions). Therefore, this Court should remand for further proceedings.
22   //
23   //
24   //
25   //
26   //
27   //
28   //
     Case 2:16-cv-02509-APG-EJY Document 34 Filed 05/12/20 Page 3 of 3



 1          Counsel for Defendant contacted Plaintiff by telephone (using the telephone number for
 2   Plaintiff available on the docket sheet) on May 7, 2020, and left a voice mail, and again attempted
 3   to contact Plaintiff by telephone on May 11, 2020, but has not received a response. Therefore,
 4   Defendant cannot state Plaintiff’s position on this Notice of Voluntary Remand.
 5                                                Respectfully submitted,
 6
                                                  NICHOLAS TRUTANICH
 7                                                United States Attorney

 8   DATE: May 11, 2020                     By    s/ Daniel P. Talbert
                                                  DANIEL P. TALBERT
 9
                                                  Special Assistant United States Attorney
10
                                                  Attorneys for Defendant
11

12                                         [PROPOSED] ORDER
13            Good cause appearing, this case is remanded to the Commissioner of Social Security for
14   further administrative proceedings.
15   DATED: May 12, 2020
16                                                        ___________________________________
17                                                        HON. ELAYNA J. YOUCHAH
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                      2
